The plaintiff in error was convicted in the county court of Caddo county of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $250, and to serve 90 days in the county jail.
Judgment was rendered in April, 1930, and the appeal lodged in this court in July, 1930, more than 60 days after the judgment was entered. An extension of time to make and serve case-made was allowed, but no extension of time to file the appeal in this court was ever made. This court does not acquire jurisdiction. Section 2808, Comp. St. 1921; Stumpf v. State,6 Okla. Crim. 159, 117 P. 648, 649; Wilson v. State,24 Okla. Crim. 268, 217 P. 1057.
The appeal is dismissed.